DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species 1 in the reply filed on September 20, 2021 is acknowledged. Claims 8-11 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 20, 2021.
3.	Claims 1-7, 12-13 and 15-18 are under consideration in this Office Action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on October 10, 2021 and April 29, 2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
5.	Claim 1 is objected to because of the following informalities:  Claim 1 does not recite any amount of ostrich antibody being administered. Therefore it is suggested the claim recite a therapeutically effective amount of ostrich antibody be administered or similar language regarding the amount be recited.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-6, 12 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Starzi (WO2012071346 published May 2012; priority to Nov, 2010).
The claims are drawn to a method of composition for treating an infectious disease of a gastrointestinal tract infectious Clostridium difficile bacterium, comprising administering ostrich antibodies to a subject, wherein immunogens of the antibodies are components derived from the Clostridium difficile bacterium.
Starzi discloses methods for passive immunization. In embodiments, a composition comprising a synergistic combination of specific polyclonal antibodies in a carrier matrix is provided. The disclosure provides effective, economical compositions and methods for the treatment of diarrhea and enteric infections in broad-spectrum, undifferentiated, or mixed clinical applications [abstract]. Starzi provides a composition for administration to a non-neonate human for the management of microorganisms, the composition comprising at least one specific binding molecule, or fragment thereof, derived from the adaptive immune system of an animal, wherein the specific binding C. difficile infection, dysentery, typhoid fever, peptic ulcers, or for gastrointestinal flora management [para. 0022].  In some embodiments, the methods and compositions of the invention are used for a variety of pathogens or agents including, Clostridium difficile [00122].  After entering the gastrointestinal tract many pathogens, including but not limited to bacteria bind (adhere) to epithelial, mucosal, or other tissue and become embedded in gastrointestinal tract tissue, such as the wall of the intestine. After binding to tissue in the gastrointestinal tract the pathogens replicate, causing an increase in toxin concentrations, either directly from production or indirectly from increased lysing of pathogen cells by immune system action [para. 0122].  Inhibiting the ability of pathogens to bind to the gastrointestinal tract tissue promotes a more effective mobilization of the pathogens, digestion and excretion before colonies of sufficient size to cause lesions and other symptoms are formed. By blocking the class of receptors and ligands on the pathogen that would be used to adhere to the gastrointestinal tract, including but not limited to adhesins, cadherins, cilia, fimbrillae, and/or viral adhesion structures, adhesion to gastrointestinal tract tissue can be prevented or minimized, ultimately resulting in substantially decreased pathology from pathogens that utilize this mode of action [para. 0123].
Clostridium difficile [para. 0018].  In a specific aspect, the pathogen related toxin comprises an endotoxin or exotoxin. The pathogen related adhesion element comprises adhesins, cadherins, cilia, fimbrillae, a viral adhesion structure, or a combination thereof [para. 0019-20]. 
 Birds are highly cost-effective as producers of antibodies compared with mammals traditionally used for such production. Avian antibodies have biochemical advantages over mammalian antibodies. Immunologic differences between mammals and birds result in increased sensitivity and decreased background in immunological assays; as well as high specificity and lack of complementary immune effects when administered to mammalian subjects. In contrast to mammalian antibodies, avian antibodies do not activate the human complement system through the primary or classical pathway nor will they react with rheumatoid factors, human anti-mouse IgG antibodies, staphylococcal proteins A or G, or bacterial and human Fc receptors. Avian antibodies can however activate the non-inflammatory alternative pathway. Thus avian antibodies offer many advantages over mammalian antibodies [para. 0093].  Ostriches can be used to produce the antibodies [para.0094]. 
For the purposes of this disclosure, antibodies may be either monoclonal, polyclonal derived from any animal, fragments, chimeric, humanized or any other form, and antibodies may be of any isotype IgY, or others, may be a bispecific or bifunctional, or multispecific or multifunctional antibody or fragment thereof [para. 0088].  IgY can be for Clostridium difficile.   In various embodiments, the composition includes a pharmaceutically acceptable carrier. In other embodiments, the composition includes a food grade carrier. The compositions can be administered via oral delivery [para. 0016].  
Starzi disclose the production of antitoxin antibodies that are specifically reactive to clusters of structurally related toxins [para. 0118].  In a preferred aspect, these example anti-toxin antibodies have effect without regard to the species originating the toxin. In another aspect, the antibodies produced are neutralizing antibodies, capable of neutralizing or inactivating the biological activity of the target toxins. Such a broad-spectrum neutralizing antibody could be used to intervene in pathology cases (for example certain types of diarrhea) where the toxin mediating the symptoms was one of the cluster targeted without requiring knowledge of which organism was causative [para. 0120]. Starzi provides a composition comprising a synergistic combination of anti-toxin antibodies combined in a carrier matrix [para. 0121].  
Therefore, Starzi teaches a method of treating an infectious diseases of a gastrointestinal tract infectious bacterium, comprising administering ostrich antibodies to a subject, wherein immunogens of the antibodies are components derived from the bacterium, Clostridium difficile. 

Claim Rejections - 35 USC § 102
7.	Claims 1-7, 12-13 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lyras et al., (WO 2014169344 published Oct. 2014; priority to April 2013).
Clostridium difficile bacterium, comprising administering ostrich antibodies to a subject, wherein immunogens of the antibodies are components derived from the Clostridium difficile bacterium.
Lyras et al., teach treatment and/or prophylaxis of Clostridium difficile associated disease (CD AD). In particular, the invention relates to antibodies that bind to C. difficile antigens and are capable of inhibiting C. difficile infection, at least one symptom of C. difficile associated disease, shedding of C. difficile, and C. difficile associated mortality [abstract].  The at least one symptom of Clostridium difficile associated disease is selected from the group consisting of diarrhea, abdominal pain, fever, loss of appetite, pseudomembranous colitis, cytotoxic megacolon, C. difficile colonisation, weight loss, cytotoxicity, gastrointestinal damage, histopathologic change in the gastrointestinal tract, faecal shedding of C. difficile spores, and C. difficile associated mortality [para. 25]. Lyras et al., demonstrated that administration of the compositions prior to infection with C. difficile is effective for treating and preventing symptoms of C. difficile associated disease, including gastrointestinal damage, C. difficile infection, C. difficile shedding in faeces and C. difficile associated mortality [para. 218].
 The compositions comprises avian antibodies which bind to a C. difficile Toxin B; and mammalian or avian antibodies that bind to a C. difficile vegetative cell antigen and/or a C. difficile endospore antigen [abstract].  The antibodies that bind to a Clostridium difficile Toxin B are raised against a vaccine comprising a first strain Toxin B of a first strain of Clostridium difficile [para. 0012].   The  antibodies that bind to at Clostridium difficile vegetative cell antigen are raised against a vaccine comprising vegetative cells of a first strain of Clostridium difficile. The vaccine may comprise Clostridium difficile S-layer preparations. In another embodiment, the antibodies bind to SlpA.  The antibodies that bind to at least one Clostridium difficile endospore antigen are raised against a vaccine comprising endospores of a first strain of Clostridium difficile [para. 0014-17].   The antigen vaccine used to generate the antibodies of the present invention is a C. difficile toxin or a fragment thereof, which has optionally been purified. Suitable C. difficile toxins include any C. difficile toxins that cause or are associated with CDAD or a symptom thereof. In a further embodiment, the toxin is C. difficile Toxin B or a fragment thereof [para 102].   
The antibodies are derived from hyperimmune material [para. 19]. The composition is formulated for oral administration [para. 21].   The composition comprises a constituent of a bird's egg, wherein the bird's egg comprises IgY specific for Toxin B, a vegetative cell antigen or an endospore antigen or a fragment thereof. Crude egg yolk may be used as an antibody source. However, avian antibodies are usually purified or concentrated from the yolk prior to use. The constituent of the bird's egg may be concentrated or purified as necessary, as is understood by those skilled in the art [para. 122]. 
  In some embodiments of the antibody composition, the composition is made by the method comprising obtaining an egg laid by a fowl previously immunized with Toxin B, a vegetative cell antigen or an endospore antigen and separating the antibody fraction from a yolk of the egg. In some embodiments of the composition the fowl has been actively immunized, for example by vaccination. The fowl is 
Regarding agent-resistant bacterium, Lyras et al., teach worldwide epidemics are largely due to the emergence of strains of increased virulence, or 'hypervirulent' isolates, belonging to the BI/NAP1/027 category. These strains are resistant to fluoroquinolones, and are associated with more severe disease and higher mortality rates. C. difficile now also causes disease in those previously not at risk, such as children and pregnant women, with community-associated C. difficile disease being increasingly common [para. 5].  Hypervirulent strains, belonging predominantly to the BI/NAP1/027 group, appear to cause epidemics more readily than other C. difficile strains, leading to an increased incidence of CDI and greater disease severity. Notably, these isolates are resistant to fluoroquinolones, produce significantly C. difficile strains is also a variant toxin. Recently, the properties of the 'hypervirulent' Toxin B (TcdBHV) from strain R20291 were compared with the 'standard' toxin (TcdBHIST) from historical strain 630 [para. 119].   As discussed above, Lyras et al., have demonstrated that antibodies that bind to a Clostridium difficile Toxin B further bind to a Clostridium difficile Toxin B of a different toxinotype to the Toxin B toxinotype of the vaccine. Importantly, the present inventors have demonstrated hyperimmune colostrum [para. 120].  Therefore, Lyras et al., teach infectious diseases being due to an agent-resistant C. difficile bacterium. 
Thus Lyras et al., clearly teach a method of composition for treating an infectious disease of a gastrointestinal tract infectious Clostridium difficile bacterium, comprising administering ostrich antibodies to a subject, wherein immunogens of the antibodies are components derived from the Clostridium difficile bacterium.



Pertinent Art

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Carroll et al., (US 20040062771) teach Treating humans and animals intoxicated with a Clostridium difficile bacterial toxin by oral administration of avian antitoxin. Carroll et al., immunizes non-mammals with bacterial toxin(s). In one embodiment, toxin from all Clostridial bacteria sources (see Table 1) are contemplated as immunogens. Examples of these toxins are C. difficile toxins A and B. The birds C. difficile are pseudomembranous colitis, antibiotic-associated diarrhea and entercolotis.  Sefik et al., (CA2880618) teach the composition is a food product (e.g., a food or beverage) such as a various confectionery products, including biscuits, cookies, and the like, candies, chewing gums, gummies, cold desserts including jellies, cream caramels, and frozen desserts; instant foods such as instant soups and instant soy-bean soups; microwavable foods; and the like. Further, the examples also include health foods and beverages prepared in the forms of powders, granules, tablets, capsules, liquids, pastes, and jellies.


Conclusion
9.	No claims allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645